Citation Nr: 9902652	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-12 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
frostbite of both hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.  This appeal arises before the Board of 
Veterans Appeals (Board) from a December 1996 rating 
decision in which an increased rating for the residuals of 
frostbite to both hands was denied.

In his March 1997 VA Form 9, the veteran requested a hearing 
before a member of the Board at the local RO.  The RO 
scheduled the veteran for such a hearing in December 1998, of 
which he was notified by a latter dated in October 1998.  A 
handwritten note on this letter states that the veteran did 
not appear for the hearing.  Because the RO afforded the 
veteran an opportunity to appear before a member of the 
Board, because the RO sent notice to the veterans last known 
address, and because the record shows neither that the notice 
was not received by the veteran nor that the veterans 
address had changed, the Board finds that the veteran has 
been offered an opportunity for a hearing before the Board.  
See 38 U.S.C.A. § 7107(b).  


REMAND

The Board has reviewed the record and finds that further 
development is necessary.  The regulations concerning the 
evaluation of disability of the cardiovascular system were 
revised, effective January 12, 1998.  The regulations 
concerning the evaluation of cold injuries were also revised 
in August 1998.  The most recent rating decision on file with 
regard to this issue is dated in December 1996.  The RO has 
not evaluated the veterans frostbite residuals using the new 
rating criteria, nor has it provided the veteran with the 
revised criteria.To ensure that VA has met its duty to assist 
the veteran in developing the facts pertinent to his claim, 
and to ensure full compliance with due process requirements, 
this case is REMANDED to the RO for the following actions.

1.  The RO should consider the claim for 
a higher disability evaluation for the 
residuals of frostbite of both hands 
under the revised rating criteria for 
cold injuries.  In so doing, the RO 
should undertake any development, such as 
obtaining any additional treatment 
records, scheduling a VA examination, 
etc., which it deems necessary for rating 
the disability.

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case, which 
should include the revised rating 
criteria for cold injuries, and given the 
opportunity to respond thereto.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until he is so informed.  He may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  He is hereby notified that, if he is requested 
to appear for a VA examination, it is his responsibility to 
report for the examination and to cooperate in the 
development of the case.  The consequences of failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
